DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant must amend the specification to include the following statement as the first paragraph of the brief description of the drawings (MPEP 1.84(a)(2)(iii):

 --The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.--

Claim Rejection - 35 USC § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

The claim is indefinite and nonenabling due to the following statement that attempts to broaden the scope of the claim to include an undefined design that cannot be determined from the reproductions. Variations and modifications of the design, which are not shown in the drawings, are not permitted in a design patent (MPEP §1503.01). 
 
“The use of the present design product: the design product is used for tires; the design gist of the present design product: depends on the tread pattern of the product; the picture or photo best showing the design gist of the present design product:”
 
The word “gist” is vague. As defined by Cambridge Dictionary (dictionary.cambridge.org), “gist” is “the most important pieces of information about something, or general information without details”. In this instance, it suggests a summary of the claimed design, rather than particularly pointing out the subject matter which the inventor(s) regards as the invention. Additionally, the meaning of the word “pattern” is unclear because there is no surface ornamentation shown in the application. Since the language states that the claim is not limited to what is shown in the reproductions, a clear understanding of the claim cannot be determined. 
 
Cancellation of this special description will overcome this rejection.
Conclusion
The claim stands rejected under 35 USC 112 (a) and (b).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the
cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number
Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A VOYTEK/Primary Examiner, Art Unit 2916                                                                                                                                                                                                        11/02/2022